In The
                                  Court of Appeals
                         Seventh District of Texas at Amarillo

                                         No. 07-19-00292-CV

EVAN MATSHES, SAM ANDREWS, NATIONAL AUTOPSY ASSAY GROUP, LLC, AND
               NAAG PATHOLOGY LABS, PC, APPELLANTS

                                                  V.

                            REBECCA VILLARREAL ORTIZ, APPELLEE

                               On Appeal from the 72nd District Court
                                      Lubbock County, Texas
                  Trial Court No. 2019-534,241, Honorable Ruben Reyes, Presiding

                                            June 8, 2021
                                 MEMORANDUM OPINION
                         Before QUINN, C.J., and PARKER and DOSS, JJ.


       This is an interlocutory appeal1 from a district court order denying a motion to

dismiss      under    the    Texas     Citizens    Participation    Act    (TCPA)2   brought     by

Defendants/Appellants Sam Andrews, M.D.; Evan Matshes, M.D.; National Autopsy

Assay Group, LLC (“NAAG”); and NAAG Pathology Labs, PC (“NAAG Labs”). Appellee


       1   See TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(a)(12) (West Supp. 2020).

       2   See TEX. CIV. PRAC. & REM. CODE ANN. §§ 27.001-.011 (West 2020 & West Supp. 2020). Unless
otherwise indicated, citation to the TCPA (or the Act) shall be “Id. § ____.”
and Plaintiff in the district court is Rebecca Ortiz. As detailed further herein, we reverse,

in part, and affirm, in part, the order denying the motion to dismiss, and remand this case

to the district court for further proceedings.


                                         Background


       Dr. Matshes, NAAG, and NAAG Labs introduce their brief with an apt observation:

“Ortiz’s allegations in this case are reprehensible, and the affidavits Ortiz filed present

gruesome and disturbing allegations.” Appellants vehemently deny Ortiz’s allegations.

This Court does not possess the responsibility of determining whether Ortiz’s allegations

are true. Our task here is merely to decide whether the TCPA’s provisions affect how

Ortiz might prove them.


       In this lawsuit, Ortiz alleges in her live pleading that Appellants improperly and

illegally removed, retained, and shipped to San Diego, California, the remains of E.C., a

10-year-old girl who died in Lubbock County, Texas. E.C. was Ortiz’s granddaughter.

Ortiz adopted E.C. in 2011 after the child received a traumatic brain injury at the hands

of her parents. E.C. allegedly suffered from complications the remainder of her life. E.C.

was admitted to the hospital where she is said to have suffered from pulmonary and

infection complications. She passed away while in a Lubbock hospital on September 15,

2018, the same day she was admitted.


       Appellants initially obtained access to E.C.’s corpse by virtue of Andrews’

contractual role as Lubbock County’s Chief Medical Examiner, and through NAAG’s

contractual responsibilities in operating the Chief Medical Examiner’s office and providing

administrative support. Matshes is the managing director of NAAG Labs, and NAAG


                                                 2
employs Matshes and Andrews. NAAG purportedly has a subcontract with NAAG Labs

for Andrews’ services.


       According to his affidavit, Andrews determined an autopsy on E.C. was necessary

given the circumstances of E.C.’s health history. However, he was personally unable to

perform the autopsy at the time. NAAG contracted with Stephen Pustilnik, M.D., a

pathologist who had performed autopsies for the medical examiner’s office in the past. In

a letter dated September 19, 2018, on NAAG Labs stationery to Dr. Pustilnik, Andrews

told Pustilnik he was going to perform several autopsies over the next few days. He said,

“We have particular administrative interest” in two cases – and identified E.C.’s case.

Given the “high profile nature” of E.C.’s and another’s case, Andrews’ letter outlined a

“few basic expectations we have . . . .” For E.C., this meant that, in addition to performing

standard, complete pediatric forensic autopsy responsibilities, Pustilnik was instructed to:


       1. Preserve the dura mater and brain in 20% formalin, suspended by a string
       under the basilar artery

       2. Remove the cervical spine (skull base to T1 or so) and preserve in10%
       formalin

       3. Remove and preserve any acute or remote skull fractures (or portion
       thereof) that are obvious to you

       4. Remove and preserve (in 20% formalin) the eyes and surrounding
       periocular soft tissues

       5. Remove and preserve (in 20% formalin) the remaining portions of the
       thoracolumbar spinal cord

       6. Remove, flush, hang and preserve the heart in 10% formalin

       7. Remove, perfuse (through the bronchial tree) and preserve each lung

       8. Liberally retain tissues in your stock jar (do not prepare any histology
       cassettes at this time; this case will be “cut in” at our labs in San Diego)[.]


                                             3
Pustilnik was also informed that a chief forensic pathology technician was being flown to

Lubbock to provide assistance, “to help you, and to represent the Lab,” and in assisting

NAAG Labs in processing the specimens. Pustilnik generally performed as instructed.


        Ortiz sued Appellants, alleging 1) “mishandling of remains,” 2) interfering “with [her]

right to possession [of E.C.’s remains] for final disposition,” 3) committing “civil theft and

conversion,” and 4) engaging in a “civil conspiracy.” As a part of the legal theory behind

her allegations, Ortiz challenges that Appellants’ reasons for removing and retaining

E.C.’s tissues go well beyond the duties as Lubbock County’s medical examiner. She

alleges that Appellants harvested and retained the tissues of E.C. and other children as

a part of “a plan to collect and retain the tissues of decedents without forensic

justification.”3   She claims that, without obtaining parent approval, Appellants retain

excess tissue of deceased children in a “human tissue bank” in San Diego to further the

private research interests of Matshes and/or Andrews.


        Pustilnik provides evidentiary support for Ortiz’s allegations. He said that based

on the letter and his conversations with Dr. Matshes, NAAG Labs’ forensic pathology

technician would have performed the directives in the September 19 letter even if he had

refused. Pustilnik opined “there was no mystery” to the cause, manner, or mechanism of

E.C.’s death, which was the delayed effect of blunt head trauma, and that “none of the

tissues retained by doctors Matshes or Andrews determine or alter this cause and manner




          3 Logan Kuss, who served as an autopsy technician during NAAG’s contract with the county,

testified via affidavit that for every deceased child under the age of 10, “NAAG’s practice was to take the
eyes, brain, heart, lungs, and spinal cord, in every case – natural, homicide, and other.” Both Kuss and
Tita Graves, an investigator for the medical examiner’s office, presented evidence that Matshes and
Andrews harvested the tissues for research purposes.

                                                    4
of death . . . .” Instead, E.C.’s organs and tissues were removed and sent to NAAG Lab’s

facility in San Diego to support Matshes’ stated research interests.


        Appellants questioned Pustilnik’s abilities and hotly contest Ortiz’s allegations.

They filed a TCPA motion to dismiss, arguing 1) the Act applied; 2) Ortiz could not make

a prima facie case by clear and specific evidence for the elements of each pleaded claim;

and 3) affirmative defenses of official immunity and qualified privilege. Ortiz responded

to the motion, contesting each asserted ground for dismissal.


        Following a non-evidentiary hearing, the district court denied the motion to dismiss

by signed written order. The court concluded the TCPA applied and that Ortiz satisfied

its evidentiary burden, but that the Appellants did not prove their affirmative defenses.

This appeal followed.


                                               Analysis


        The purpose of the TCPA has been articulated in other opinions and requires no

lengthy discussion here. See In re Lipsky, 460 S.W.3d 579, 584 (Tex. 2015) (orig.

proceeding) (holding that TCPA’s purpose “protects citizens who petition or speak on

matters of public concern from retaliatory lawsuits that seek to intimidate or silence

them.”). The Act empowers a party to seek dismissal if “a legal action is based on, relates

to, or is in response to a party’s exercise of the right of free speech, right to petition, or

right of association.” Id. §§ 27.003(a), 27.005(b).4 If the movant makes this initial showing

by a preponderance of evidence, the trial court “shall” dismiss the legal action unless the


        4 Although the Legislature amended the Act in 2019, the amendments only apply to actions filed on
or after September 1, 2019. Act of May 17, 2019, 86th Leg., R.S., ch. 378, § 11, 2019 TEX. GEN. LAWS 684,
687. This appeal is governed by the prior law.

                                                   5
nonmovant establishes by “clear and specific evidence” a prima facie case for each

essential element of the claim. Id. § 27.005(c); Youngkin v. Hines, 546 S.W.3d 675, 679

(Tex. 2018). If the nonmovant discharges its evidentiary responsibility, the burden shifts

back to the movant to prove by a preponderance of the evidence each essential element

of any valid defense to the nonmovant’s claim. Id. § 27.005(d); Youngkin, 546 S.W.3d at

679-80.


       We review the district court’s denial of Appellants’ motion to dismiss de novo.,

making “an independent determination and apply[ing] the same standard used by the trial

court in the first instance.” Cox Media Grp., LLC v. Joselevitz, 524 S.W.3d 850, 859 (Tex.

App.—Houston [14th Dist.] 2017, no pet.) (internal quotation omitted). We decide issues

of statutory construction de novo. ExxonMobil Pipeline Co. v. Coleman, 512 S.W.3d 895,

899 (Tex. 2017) (per curiam). We review the pleadings and the relevant evidence in the

light most favorable to the nonmovant. W. Mktg. v. AEG Petroleum, LLC, 616 S.W.3d

903, 914 (Tex. App.—Amarillo 2021, no pet.) (mem. op.). “When a legal action is in

response to actions both protected and unprotected under the TCPA, the entire suit is not

subject to dismissal; only that part relating or responding to the protected action is.” Id.

at 911.


A. Whether Ortiz’s Suit Was Based On, Relates to, or is In Response to Appellants’ Right
of Free Speech.

       Appellants raise a single general issue and challenge each step of the TCPA

analysis via multiple sub-issues. We thus begin with the question of whether Ortiz’s lawsuit

comes within the Act. The burden to prove so rests with Appellants to prove the grounds

asserted, viz., that Ortiz’s suit was based on, relates to, or is in response to Appellants’


                                             6
exercise of the right of free speech or right of association. Id. § 27.005.5 At the core of each

of these asserted rights is a communication. See id. § 27.001(a)(2),(3) (defining the

“exercise of the right of association” to mean “a communication between individuals who

join together to collectively express, promote, pursue, or defend common interests;” defining

“exercise of the right of free speech” to mean “a communication made in connection with a

matter of public concern.”). A “communication” has been defined to “include[] the making or

submitting of a statement or document in any form or medium, including oral, visual, written,

audiovisual, or electronic.” Id. § 27.001(a)(1).


        The communications alleged to be protected both relate to Dr. Pustilnik’s role in

performing the autopsy: (1) Andrews’ letter providing directions, and (2) communications

between Matshes and Andrews regarding asking Pustilnik to perform the procedure.6

Appellants’ motion identifies no other communication. The applicability to Ortiz’s legal action

is determined by the claims alleged in her pleadings. Hersh v. Tatum, 526 S.W.3d 462,

467 (Tex. 2017) (“the plaintiff’s petition . . ., as so often has been said, is the best and all-

sufficient evidence of the nature of the action.”) (internal quotation marks and citation

omitted). See also Adams v. Starside Custom Builders, LLC, 547 S.W.3d 890, 897 (Tex.




        5   Ortiz argued in the district court that the TCPA did not apply. On appeal, she did not respond to
Appellants’ arguments that the TCPA was applicable. As part of our de novo review, we are to make an
independent determination under the same standard as the district court in spite of her absence of briefing
on the question. See Pacheco v. Rodriguez, 600 S.W.3d 401, 407 (Tex. App.—El Paso 2020, no pet.)
(“[T]he unique aspect of the TCPA convinces us that we must, as part of our de novo review, be satisfied
that the movant has met the initial burden under the statute to show the disputed claim is based on, relates
to, or is in response to the exercise of free speech, petition, or associational rights.”); Joselevitz, 524 S.W.3d
at 859.
        6In their motion to dismiss, they elaborate on these communications as pertaining to whether “they
should ask Dr. Pustilnik to perform the autopsy, despite their concerns about his ability.”

                                                        7
2018) (“the unique language of the TCPA directs courts to decide its applicability based

on a holistic review of the pleadings.”).


1. Alleged Mishandling of Remains; Failure to Implement Policies and Procedures
(Counts 1-6).

       In her cause of action alleging Appellants mishandled E.C.’s remains, Ortiz alleged

Appellants breached their duties to her in various ways: by (1) removing and retaining

excessive tissue; failing to return to E.C.’s body those portions of tissue not required for

determining cause and manner of death; and (3) failing to implement policies and

procedures to require only necessary tissue was removed and retained. We hold that

some of these allegations pertain to protected communications as defined under the

TCPA, while others have not been shown to have any nexus to a communication.


       With regard to Ortiz’s allegations claiming an injury due to the alleged removal of

excessive amounts of E.C.’s organs and tissue via autopsy, we hold that such claims

relate to Andrews’ right to free speech as defined in the Act. Andrews’ letter is evidence

of a written “communication;” it instructed Pustilnik of the organs and tissues to be

removed from E.C., who Andrews believed suffered “a possible delayed abusive head

trauma death.” Forensic autopsies play an important role in determining the cause and

manner of death; they are frequently undertaken to obtain evidence for use in criminal

prosecutions. See TEX. CODE CRIM. PROC. ANN. art. 49.25 §§ 6, 9 (West Supp. 2020).

We hold that a medical examiner’s written instructions to another for performing the

pediatric forensic autopsy of a child suspected to have died from abusive head trauma

constitute communications related to a matter of public concern. See id. § 27.001(7)(A)-

(C) (defining matters of public concern as including issues related to health, safety,


                                             8
community well-being, and the government). See also Hersh, 526 S.W.3d at 468 (holding

teen suicide prevention and awareness is matter of public concern); Brady v. Klentzman,

515 S.W.3d 878, 884 (Tex. 2017) (holding crime and prosecutions constitute matters of

public concern).


        However, Ortiz’s pleadings do not end at Pustilnik’s completion of E.C.’s autopsy,

nor do the alleged actions of the Appellants. Ortiz continues by alleging Appellants also

mishandled E.C.’s remains after their removal by shipping them to NAAG Labs where

they have been retained for the purpose of supporting Appellants’ private research efforts

in violation of law.7 Appellants do not identify any communication in connection with the

alleged transmittal, retainage, or private research efforts, nor do they identify a

communication pertaining to the alleged absence of appropriate policies or procedures

regarding tissue removal or retention.8 We therefore hold these theories proffered to

prove Ortiz’s “mishandling” claims are not based on, do not relate to, and are not in

response to Appellants’ exercise of the rights of free speech or of association.                        See

Pacheco, 600 S.W.3d at 410 (claim for negligence not actionable: “[W]hen a claim does

not allege a communication, and is instead based on a defendant’s conduct, the TCPA is

not implicated.”); Ray v. Fikes, No. 02-19-00232-CV, 2019 Tex. App. LEXIS 10584, at *7

(Tex. App.—Fort Worth Dec. 5, 2019, pet. denied) (mem. op.) (holding alleged

malpractice in failing to act before limitations expired was not in connection with any

communication and therefore could not invoke the TCPA); MVS Int’l Corp. v. Int’l Advert.


        7 Ortiz generally alleged that deceased children’s “heart, lungs, brains, spines, and eyes, etc. were

collected and shipped to NAAG’s Lab tissue bank in San Diego, California using paint cans.”
        8 Ortiz also alleges that NAAG Labs’ collection of E.C.’s tissues was without consent and is
unauthorized by law.


                                                     9
Sols., LLC, 545 S.W.3d 180, 198 (Tex. App.—El Paso 2017, no pet.) (holding breach of

contract claim did not implicate TCPA when allegations did not turn on defendant’s

communications).


2. Alleged Interference With Right to Possession for Final Disposition; Civil Theft and
Conversion (Counts 7-8).

        We similarly find no connection between Appellants’ alleged rights of free speech

and association and Ortiz’s allegations that Appellants have retained E.C.’s remains in

violation of Ortiz’s legal rights to final disposition. Ortiz alleges that as E.C.’s next of kin,

she possesses a “quasi-property right” protected by common law and statute to dispose

of all of E.C.’s remains.9 Ortiz also complains that Appellants’ misappropriation of E.C.’s

remains occurred without her effective consent. There is no evidence that Appellants’

alleged decision to retain or use E.C.’s tissue for future research is in connection with

their communications to or about Pustilnik regarding performance of the autopsy, and

Appellants direct us to no other communications. Other appellate courts have held, albeit

on different grounds, that the TCPA does not protect alleged conspiracies to convert or

unlawfully appropriate another’s property. See Bandin v. Free & Sovereign Veracruz,

590 S.W.3d 647, 653 (Tex. App.—Houston [14th Dist.] 2019, pet. denied); Kawcak v.

Antero Res. Corp., 582 S.W.3d 566, 585 (Tex. App.—Fort Worth 2019, pet. denied). We

hold the TCPA is not implicated in Ortiz’s seventh and eighth counts. See Pacheco, 600

S.W.3d at 410.




        9 See TEX. HEALTH & SAFETY CODE ANN. § 711.002(a) (West Supp. 2020) (designating priority of

persons with the right to control the disposition of decedent’s remains); SCI Tex. Funeral Servs. v. Nelson,
540 S.W.3d 539, 546 (Tex. 2018) (holding “negligent mishandling of a corpse is one such legal duty where
mental anguish damages may be available.”).


                                                    10
B. Whether Ortiz Presented Clear and Specific Evidence Supporting The Claims Covered
by the TCPA.

        We now zig-zag to the second prong of the TCPA: examining clear and specific

evidence. Most of Ortiz’s allegations are inapplicable to the reach of the second prong

because they do not involve “communications” – essential to Appellants’ assertion of the

rights of free speech and free association. The only allegations that involve Appellants’

alleged free speech rights pertain to Pustilnik’s removal of E.C.’s organs and tissue per

Andrews’ instructions. Accordingly, we examine whether Ortiz presented the district court

with clear and specific evidence that the autopsy-related removal of E.C.’s organs and

tissue at Andrews’ direction constitutes actionable negligence.                      We hold that Ortiz

presents no evidence or authority for any special relationship between Appellants (or

Pustilnik, acting at their direction) and Ortiz that would give rise to a legal duty owed to

the Appellee.


        The evidence shows E.C. passed away on the same day she was admitted into

the hospital. Article 49.25, § 6(1) of the Texas Code of Criminal Procedure therefore

required that Andrews hold an inquest into E.C.’s death. Ortiz does not allege an autopsy

was unnecessary; she instead challenges whether it was necessary to collect the quantity

of tissue Appellants obtained from the procedure.10




         10 For example, Pustilnik opined, “I believe a reasonably prudent forensic pathologist would not

have ordered the retention of the entire cervical spinal column, the entire spinal cord, the heart, and both
in [E.C.]’s case or a similar case. I believe it was not forensically required or appropriate. It is completely
outside the normal practice of forensic pathology and outside the duties of the Lubbock County Medical
Examiner Office.”

                                                     11
        Ortiz only discusses evidence that she suffered mental anguish damages. 11 The

Supreme Court of Texas has held that before a plaintiff can recover mental anguish

damages for breach of a legal duty involving handling of a corpse, there must exist a

special relationship with the defendant. Nelson, 540 S.W.3d at 547 (“Texas common law

requires a special relationship, though not necessarily a contractual one . . . .”). Special

relationships have been found, for example, in prior contractual relationships between the

parties. See Pat H. Foley & Co. v. Wyatt, 442 S.W.2d 904, 906 (Tex. Civ. App.—Houston

[14th Dist.] 1969, writ ref’d n.r.e.). Such relationships may also flow from a right held by

the next of kin to direct the disposition of the deceased’s remains, combined with the

statutory right to make the arrangements for disposition of the decedent’s remains. See

Nelson v. SCI Tex. Funeral Servs., 484 S.W.3d 248, 256 (Tex. App.—Eastland 2016),

aff’d, 540 S.W.3d at 548 (Tex. 2018). We have neither found nor been directed to any

evidence or authority, however, for the proposition that a medical examiner possesses

any special relationship with the next of kin or owes any related legal duty to limit the

amount of tissue to be removed from the decedent.12 There is no contractual relationship

between Ortiz and Appellants.               She likewise does not show how the particular

circumstances of this autopsy prevented her from directing the disposition of E.C.’s

remains or ability to make arrangements to do so. We accordingly hold that Ortiz failed

to establish by clear and specific evidence that the autopsy-related removal of E.C.’s

tissues constitute actionable negligence against Appellants. See id. § 27.005(b),(c).



         11 Ortiz states in her brief that she is also seeking damages for intentional conduct, but she does

not distinguish her evidence from that which she claims to be negligent conduct.
        12 Ortiz, for example, states in conclusory form that there existed a special relationship that gave
rise to “a duty to avoid negligent infliction of emotional distress.” Ortiz never identifies the source of the
relationship, however.

                                                     12
                                        Conclusion


       We sustain Appellants’ issue, in part, and hold that Ortiz’s allegations of negligent

removal of E.C.’s organs and tissue should be dismissed in accordance with the TCPA.

We thus reverse the district court’s order in part and render a take-nothing judgment as

to Ortiz’s allegations of negligent removal of organs and tissue. We overrule all of

Appellants’ remaining issues, affirm the order, and remand this case to the district court

for further proceedings consistent with this opinion.




                                                        Lawrence M. Doss
                                                           Justice




                                            13